                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

_________________________________
                                )
UNITED STATES OF AMERICA        )
                                )
v.                              )                 CRIMINAL NO. 13-10149-FDS
                                )
EDWARD MACKENZIE,               )
     Defendant                  )


                   MOTION FOR APPOINTMENT AS CJA COUNSEL

       Undersigned counsel, Jeffrey Miller, respectfully moves this Honorable Court,

pursuant to 18 U.S.C. § 3006A(c) and this Court’s General Order 20-17, for an order

appointing him as CJA counsel for the purposes of determining Defendant Edward

MacKenzie’s potential eligibility for early release and, if appropriate, seeking such relief.

   In support of this Motion, counsel states as follows:

   1. On April 23, 2020, the Federal Defender’s Office referred this matter to

       undersigned counsel pursuant to General Order, 20-17, In re: Coronavirus Public

       Emergency.

   2. The Federal Defender’s Office requested counsel seek appointment pursuant to

       18 U.S.C. § 3006A(c).

   3. On April 13, 2020, the Defendant filed a pro se Emergency Motion for

       Modification of Sentence Pursuant to Amended 18 U.S.C. § 3582(c)(1)(A)(i). As

       a result, the United States Attorney’s Office notified the Federal Defender’s Office

       pursuant to General Order 20-17, ¶ 12.

   4. On April 21, 2020, the government filed an opposition to the Defendant’s motion.

   5. Mr. MacKenzie was previously represented by Attorney Robert Griffin.
   6. Undersigned counsel is admitted to practice before the United States District

       Court, Massachusetts District and is therefore eligible for appointment pursuant

       to General Order 20-17, 7(b).

   7. Appointment will permit counsel to access Mr. MacKenzie’s presentence report,

       pursuant to General Order 20-17, ¶ 1, to assist in making a determination

       whether Mr. MacKenzie may be eligible for early release.

   Based on the foregoing, undersigned counsel respectfully requests this Honorable

Court appoint him as CJA counsel in accordance with 18 U.S.C. § 3006A and this

Court’s General Order 20-17.


Dated: April 23, 2020



                                                  Edward MacKenzie
                                                  By his attorney,


                                                  /s/Jeffrey Miller
                                                  Jeffrey Miller
                                                  Law Office of Jeffrey Miller
                                                  60 Leo Birmingham Pkwy., Suite 103
                                                  Boston, MA 02135
                                                  (617) 482-5799
                                                  BBO# 670561



                               CERTIFICATE OF SERVICE

       I hereby certify that this document filed through ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered parties on April
23, 2020.

                                                  /s/Jeffrey Miller




                                                                                            2
